DEHOOG, P. J.,
dissenting.
In State v. Miller, 269 Or 328, 524 P2d 1399 (1974), the Oregon Supreme Court construed a Lane County Circuit Court rule that, unlike Uniform Trial Court Rule (UTCR) 4.060, required that any motion to suppress evidence be accompanied by an affidavit “setting forth all facts within [the defendant’s] knowledge upon which” the defendant intended to rely in support of the motion. See former Lane County Circuit Court (LCCC) Rule 7.015 (setting forth those requirements); Miller, 269 Or at 332-33 (quoting LCCC Rule 7.015). In holding that the trial court had erred in striking a motion to suppress for failing to comply with LCCC Rule 7.015, the court concluded that the defendant’s motion had, in fact, satisfied that rule, because it stated that the challenged search and seizure were made without a warrant. 269 Or at 334. The court reasoned that to conclude otherwise— that is, that the motion to suppress was insufficient for *588failing to state facts beyond the assertion that there had been a warrantless search and seizure—would raise serious questions regarding the constitutionality of the rule. Id. at 335.
In this case, as in Miller, defense counsel filed a motion stating that “defendant was subject to a search and seizure without a warrant.” Counsel added: “Warrantless searches and seizures are per se unreasonable and the state has the burden of proving otherwise.”1 And, as the majority explains, 287 Or App at 585-86, an assertion that there has been a warrantless search and seizure states a minimally sufficient factual basis for “imposing upon the state the burden to show the legality of the search.” Miller, 269 Or at 335 (where the defendant intended to rely solely upon the fact that a search and seizure was made without a warrant, an affidavit stating that fact would satisfy local rule). Thus, if one could read the majority opinion to simply construe UTCR 4.060 in light of Miller, then I would join in the result without reservation. That is, I agree with the limited proposition that, under UTCR 4.060, a motion to suppress that states that the defendant challenges a warrantless search is not deficient merely because it lacks additional factual detail.2
In my view, however, the majority opinion is not so circumscribed. It does not merely apply Miller’s holding regarding the level of factual detail that may be required in a motion to suppress. Instead, the majority appears to suggest that, as long as a motion to suppress includes an assertion that the defendant has been subjected to a warrantless *589search and seizure, a trial court may not require any further explanation of the defendant’s argument, even if the court justifiably concludes that the motion does not “sufficiently apprise the court and the adverse party of the arguments relied upon.” UTCR 4.060(l)(b).
Like the trial court in this case, I do not read Miller that broadly. Miller dealt with a defendant’s burden of coming forward with facts to support a motion to suppress—it did not hold that a defendant could simply invoke the phrase “warrantless search and seizure” and thereby be relieved of any further obligation to give the state and trial court notice of the contentions being raised. Furthermore, the majority’s suggestion that requiring such notice is constitutionally impermissible will unnecessarily hamper courts in their efforts to manage their dockets and address meritorious motions to suppress, while inevitably lowering the quality of representation that some defendants receive. Thus, even though I agree that, in some instances, a motion that merely states that the defendant has been subjected to a warrantless search will marginally satisfy the requirements of UTCR 4.060, I do not agree that the trial court erred in concluding that defendant’s motion failed to do so here. Accordingly, I must respectfully dissent.
To better understand why I do not believe that it was error to strike defendant’s motion to suppress, it is helpful to review how the issue developed in the trial court. The first judge to address defendant’s motion observed that it was not accompanied by an “affidavit, all that stuff,” and that, in his view, it therefore did not comply with the Uniform Trial Court Rules. That judge set it for hearing before a second judge, with the expectation that defendant’s motion would be “dismissed without even being heard.”
At the ensuing hearing, however, the deputy district attorney assigned to defendant’s case did not ask the court to deny defendant’s motion without a hearing. Instead, she provided the court with the following background:
“And, Your Honor, regarding the Motion to Suppress *** it does not specify with particularity what [defense counsel] is going to be contesting. He and I have had several conversations about this issue. I let him know that I *590need to know for purposes of court efficiency and for preparation which points in which he will be contesting. And he has indicated to me that he is going to be contesting the initial entry by the officer into the apartment and then the entry into the defendant’s bedroom for a search. So I told him that if he’s going to commit to those two points of entry—I’m sorry, those two issues as to Motion to Suppress, that I can now prepare myself for the motion, and I would be ready to proceed on that. So, with those comments in mind, we are ready to proceed on the Motion to Suppress regarding what [defense counsel] has told me in the past, which is the entry into the apartment, and then later on the entry into [defendant’s] bedroom.”
(Emphases added.) Thus, although defendant’s written motion contended that he had been “subject to a search and seizure without a warrant” (emphasis added), counsel had, before the hearing began, explained to the state—but not to the court—that, in fact, he was contending that multiple unlawful searches had occurred. Moreover, defense counsel continued at the hearing to clarify the intended scope of his motion:
“And if I just might be a little more clear about that. There were multiple officers who entered the apartment, and so technically each of them—of their entries into the apartment, as well as, yes, definitely the entry into the defendant’s bedroom.”3
In other words, even though defense counsel had notified the state that he would be contending that more than one act constituted an unlawful search, his comments at the hearing suggested that he had not yet fully advised the state as to whose conduct he believed constituted unlawful searches. For its part, the trial court noted that defense counsel’s efforts to notify the state ahead of time did nothing to satisfy defense counsel’s obligations under UTCR 4.060 to *591also “apprise the court” of the arguments defendant intended to make:
“So, [defense counsel], I’m sure you’re aware that the Court has had conversations about the Motion to Suppress that you have or have not filed in this case. This is an interesting turn of events in the sense that at least you and the State have had conversations about what your particular issues are. So, it sounds like the State is not going to strike or move to strike, but, frankly, as far as the Court is concerned, what you filed in this case is not sufficient.
“As to what is required under the UTCRs, for purposes of the brief, and adequately apprising the Court as to what the issues are, given what is now transpiring, frankly, I’m not quite sure what the Court’s going to do as far as what you filed in this case. I have read your eight-page memo as to why you don’t think you need to file anything further. Frankly, I’ve also read State v. Miller. I disagree with you as to what Miller says.
“So, I’m curious as to why, if you were willing to give the State information about what your issues are with the search, why you didn’t tell the Court what the issues were.”
(Emphasis added.)
The trial court’s uncertainty “as to what the issues [were]” is not at all surprising. Defendant’s motion sought an order
“suppressing the warrantless search and seizure of the defendant: the stop and seizure of the defendant, search of the defendant’s residence and personal room, and the seizure of any and all evidence obtained as a result therefrom, including the firearms and explosive device, and all oral derivative evidence.”
From the exchange at the hearing, it is evident that neither the state nor the court understood from defendant’s written motion to suppress what exactly he was contesting. True, the motion made it clear that defendant contended that there had been a search for which there was no warrant, but how many searches? Of what? Or of whom? The state, at least, was able to learn from defense counsel that defendant was contending that at least two distinct searches had taken place—-one when the first officer entered his apartment, *592and another upon the entry into his bedroom—but the trial court, of course, was not privy to that conversation until the prosecutor related it to the court.
Thus, before commencing the hearing, the trial court could reasonably have had in mind the following questions, among others:
• Is the “search of the defendant’s residence and personal room” a single search, requiring only a single justification, or multiple searches, each requiring its own justification?
• Is the phrase “search of the defendant’s residence and personal room” intended to describe in greater detail “the search and seizure of the defendant” (emphasis added), or is defendant contending that there was a search of his person in addition to the search(es) of his home?
• Is the language following the colon in defendant’s motion intended to further describe the “warrant-less search and seizure of the defendant,” and, if so, what does defendant mean when he uses “stop and seizure” to describe a search?
• If the “stop and seizure of the defendant” is intended to identify an event distinct from any search and seizure, does defendant contend that warrantless stops, like warrantless searches, are presumptively invalid, and, if so, what authority does defendant rely on for that proposition?
• Assuming that defendant is, in fact, challenging a temporary detention (the “stop and seizure”), what conduct does he contend constituted a stop?
In my view, a motion to suppress that, on its face, raises at least that many questions does not “sufficiently apprise the court and the adverse party of the arguments relied upon.” UTCR 4.060(l)(b). Moreover, nothing in Miller or our own cases citing Miller or UTCR 4.060 compels the conclusion that defendant’s motion satisfied the requirements of that rule.
*593In Miller, the trial court denied the defendant’s motion to suppress because “(1) it was unsupported by an affidavit sufficient to apprise the court and the state of the facts on which defendant relied and (2) it alleged ‘conclusory legal theories unsupported by facts.’” 269 Or at 330. The defendant’s motion, however, was accompanied by an affidavit stating that the officers who searched the defendant had neither a warrant nor probable cause to search. Id. at 330 n 1. The defendant also submitted a supporting brief that stated that the warrantless search of a person is “‘per se unreasonable.’” Id. at 330. Notably, the defendant in Miller challenged only a single search of his coat pockets. Id.
In reversing the trial court, the Supreme Court acknowledged the state’s argument that, under LCCC Rule 7.015, a defendant was required to submit an affidavit setting forth “all facts within his knowledge upon which he intends to rely in support” of his motion to suppress. Miller, 269 Or at 334-35. The court held, however, that, because the defendant’s affidavit set out the facts supporting his motion—i.e., that the search had been warrantless—any other facts within the defendant’s knowledge “would be immaterial unless he intends to rely upon such facts in support of his motion.” Id. at 335 (emphasis added). Accordingly, the court held that the defendant’s motion satisfied LCCC Rule 7.015, noting that, if the rule required more, its constitutionality might be in doubt. Id.
Several points stand out in Miller. One is that its focus is on the factual sufficiency of a motion to suppress the fruits of a single warrantless search—it does not say that a trial court could not require greater specificity if, for example, the defendant intended to argue that more than one search occurred or that the search exceeded its lawful intensity; in such a case, it appears a trial court could require the defendant to provide more. Id. (stating that other facts are immaterial unless the defendant intends to rely on them in support of his motion).
Another notable point is that, because Miller focuses on the defendant’s factual allegations, that decision provides little guidance regarding the requirement, under LCCC Rule 7.015, that the defendant’s brief “be adequate *594reasonably to apprise the court and the [state] of the *** arguments and authorities relied upon.” In this case, the trial court evidently relied on the corresponding language in UTCR 4.060(l)(b) when it struck defendant’s motion.4 And when, as in this case, a motion to suppress appears to raise multiple legal questions and rely upon more than just the fact that a specific search was warrantless, Miller, in my view, does not require a court to go into a motion hearing blind as to what those other issues might be.
The final salient point about Miller is that it cites with approval—and quotes at considerable length—our decision in State v. Johnson/Imel, 16 Or App 560, 562, 519 P2d 1053, rev den (1974), in which we held that “a written motion to suppress evidence must specify with particularity the grounds upon which the motion is based [.] ” In Miller, the court endorsed our assessment that a motion to suppress functions much like a pleading, in that “‘it frames the issues to be determined in a pretrial hearing on the motion[,]’” as well as our resulting conclusion: “‘[A] motion to suppress should be as reasonably specific as possible under the circumstances in order to give the state as much notice as possible of the contentions it must be prepared to meet at a suppression hearing.’” 269 Or at 331 n 2 (quoting Johnson/Imel, 16 Or App at 567-68).5
Notably, in concluding that the defendants’ motions in Johnson/Imel—both of which we characterized as “shotgun” motions to suppress—failed to meet that standard, we *595also stated our belief that requiring motions to suppress to “define the issues to be determined by the trial court” did not impose an unwarranted burden on defendants. 16 Or App at 572. And, in this case, defendant merely contends that, in light of Miller, he is not required to do anything more that allege a warrantless search to put the state to its burden of proving that the search was justified; he does not contend that, to the extent that his motion raises other issues, it would impose an unconstitutional burden to require him to identify those issues with particularity and provide authority for his position. Cf. Jacinto-Leiva, 287 Or App at 578 (“[U]nderstandably, defendant does not contend that constitutional questions are raised by the requirement that he cite the authority upon which his motion is based.”); State v. Anderson-Brown, 277 Or App 214, 220, 369 P3d 1248, rev den, 360 Or 465 (2016) (noting, in regard to preserving suppression arguments for appeal, a defendant’s “responsibility of framing the issues contemplated by the motion,” and “do[ing] so in a way that makes the defendant’s contention sufficiently clear to the state and the trial court so that they have the opportunity to understand the contention and fairly respond to it” (internal quotation marks omitted)).
Indeed, given the prosecution’s willingness to go forward with the motion hearing in this case, the only undue burden here was on the trial court and its docket. In addition to having to speculate as to what defendant’s contentions might be—with no opportunity to review those issues in advance of the hearing—the trial court was at the mercy of the state and its willingness to proceed. That is, the prosecutor indicated that, based on her conversation with defense counsel, she felt that she was prepared to respond to his contentions. But, given the evolving nature of defense counsel’s motion, the court could reasonably have foreseen a request by the state to continue the hearing to allow it a meaningful opportunity to address some new issue that emerged midway through the proceeding, a request that the trial court could not reasonably deny. The resulting delays and needless consumption of judicial resources are readily imagined. In my opinion, neither Miller, nor any other authority, requires trial courts to cede control of their dockets in that way.
*596Finally, I recognize that one could argue that, because defendant’s motion was sufficient to challenge “a” search on the grounds that it had been warrantless, the trial court erred in striking defendant’s motion in its entirety. See Miller, 269 Or at 335 n 9 (where motion sufficiently raised issue of warrantless search, it was error to strike motion in toto on grounds that it also contained additional vague and conclu-sory assertions). Here, however, unlike in Miller, there was not a single identifiable search to which defendant’s motion clearly was directed. As discussed above, it was evident at the start of the hearing that defendant intended to challenge multiple searches. The trial court was not required to work through which of those searches the motion adequately identified before striking the motion as to any other search or issue defendant sought to address. Accordingly, I cannot agree that the trial court erred in striking defendant’s motion.
For the foregoing reasons, I respectfully dissent.

 Other than citing Miller in support of that proposition, the only statement of authority in defendant’s motion is a single line: “Authority: Oregon Constitution Art. [I] sec. 9.” Presumably this is intended to comply with the requirement under UTCR 4.060(l)(a) that all motions to suppress “cite any constitutional provision * * * or other authority upon which it is based!.] ” See State v. Jacinto-Leiva, 287 Or App 574, 404 P3d 1118 (2017) (concluding that trial court did not err in striking motion to suppress that failed to cite any statute, case, or constitutional provision as supporting authority).


 In Miller, the defendant’s assertion that the challenged search had been conducted without a warrant was stated in an affidavit, as LCCC Rule 7.015 contemplated. Under UTCR 4.060, however, there is no specific requirement that factual assertions be submitted in any particular form and, for purposes of this opinion, I assume that the assertions of defendant’s motion satisfy the same purpose that the defense’s affidavit did in Miller.


 On appeal, defendant explains that officers arrived at his home in response to a 9-1-1 call that he had made after his roommate suffered a drug overdose; that another acquaintance showed the first officer in and led him to defendant’s bedroom where he was administering CPR to his roommate; that other officers and medical professionals also arrived; and that one of those other officers told defendant that he was investigating the overdose and obtained defendant’s consent to search his bedroom, leading to the discovery of evidence of illegal possession of firearms, explosives, and drugs.


 As noted above, in advising defense counsel that his motion was not sufficient, the trial court cited the UTCRs and stated that, “for purposes of the brief, and adequately apprising the Court as to what the issues are,” what was filed was “not sufficient.”


 The Supreme Court also quoted our suggestion that the degree of specificity required is at least as great as in an objection raised in the course of trial:
‘“At least as much specificity should be required in a pretrial objection to the admissibility of evidence, i.e., a motion to suppress, as is required in an oral objection made during the course of a trial. In fact, even more specificity could reasonably be required because the pretrial objection can be researched and written under relatively calm circumstances, as distinguished from an extemporaneous objection made in the heat of trial. We merely point out, however, that broadly worded and vague objections are inappropriate in either context.’”
Miller, 269 Or at 331 n 2 (quoting Johnson/Imel, 16 Or App at 569).